This case comes to this court on error to reverse a judgment of the county court of Atoka county. The judgment herein was rendered October 25, 1909, and the case-made was served on December 28, 1909. The statutory time of three days provided by section 6074, Compiled Laws of Oklahoma 1909, *Page 858 
was not extended by any order of the court, and defendant in error has presented a motion to dismiss this case by reason thereof.
It was held by this court in the case of Bettis v. Cargile,23 Okla. 301, 100 P. 436, that:
"A party desiring to appeal has three days by statute in which to serve the case after the judgment or order appealed from is entered, and unless such case is served within that time, or within an extension of time allowed by the judge or court within said time, the case will not be considered in this court."
Under the rule here laid down, which follows a uniform line of authorities both of Kansas and Oklahoma Territory, the motion is sustained.
All the Justices concur.